ANNEX A THE TRUST STUDENT LOAN POOL The trust student loans owned by the trust were originally selected from a portfolio of consolidation student loans owned by Student Loan Marketing Association by employing several criteria, including requirements that each trust student loan as of the original cutoff date: · was guaranteed as to principal and interest by a guaranty agency under a guarantee agreement and the guaranty agency was, in turn, reinsured by the Department of Education in accordance with the FFELP; · contained terms in accordance with those required by the FFELP, the guarantee agreements and other applicable requirements; · was more than 120 days past the final disbursement; · was not more than 210 days past due; · did not have a borrower who was noted in the related records of the servicer as being currently involved in a bankruptcy proceeding; and · had special allowance payments, if any, based on the three-month commercial paper rate or the 91-day Treasury bill rate. No trust student loan as of the original cutoff date was subject to the depositor’s or the Student Loan Marketing Association’s prior obligation to sell that loan to a third party. The Student Loan Marketing Association was dissolved on December 31, 2004 and all of its obligations were assumed by its affiliate, SLM Education Credit Finance Corporation. Unless otherwise specified, all information with respect to the trust student loans is presented as of October 31, 2012, which is the statistical disclosure date. The following tables provide a description of specified characteristics of the trust student loans as of the statistical disclosure date.The aggregate outstanding principal balance of the loans in each of the following tables includes the principal balance due from borrowers, plus accrued interest of $3,936,290 to be capitalized as of the statistical disclosure date.Percentages and dollar amounts in any table may not total 100% or whole dollars due to rounding.The following tables also contain information concerning the total number of loans and total number of borrowers in the portfolio of trust student loans.For ease of administration, the servicer separates a consolidation loan on its system into two separate loan segments representing subsidized and unsubsidized segments of the same loan.The following tables reflect those loan segments within the number of loans.In addition, 39 borrowers have more than one trust student loan. The distribution by weighted average interest rate applicable to the trust student loans on any date following the statistical disclosure date may vary significantly from that in the following tables as a result of variations in the effective rates of interest applicable to the trust student loans and in rates of principal reduction.Moreover, the information below about the weighted average remaining term to maturity of the trust student loans as of the statistical disclosure date may vary significantly from the actual 2003-7 A-1 term to maturity of any of the trust student loans as a result of prepayments or the granting of deferment and forbearance periods. The following tables also contain information concerning the total number of loans and the total number of borrowers in the portfolio of initial trust student loans. Percentages and dollar amounts in any table may not total 100% of the initial trust student loan balance, as applicable, due to rounding. COMPOSITION OF THE TRUST STUDENT LOANS AS OF THE STATISTICAL DISCLOSURE DATE Aggregate Outstanding Principal Balance $ Aggregate Outstanding Principal Balance – Treasury Bill $ Percentage of Aggregate Outstanding Principal Balance – Treasury Bill 13.80 % Aggregate Outstanding Principal Balance – One-Month LIBOR $ Percentage of Aggregate Outstanding Principal Balance – One-Month LIBOR 86.20 % Number of Borrowers Average Outstanding Principal Balance Per Borrower $ Number of Loans Average Outstanding Principal Balance Per Loan – Treasury Bill $ Average Outstanding Principal Balance Per Loan – One-Month LIBOR $ Weighted Average Remaining Term to Scheduled Maturity 204 months Weighted Average Annual Interest Rate 5.99 % We determined the weighted average remaining term to maturity shown in the table from the statistical disclosure date to the stated maturity date of the applicable trust student loan without giving effect to any deferment or forbearance periods that may be granted in the future.See Appendix A to the preliminary remarketing memorandum. The weighted average annual borrower interest rate shown in the table is exclusive of special allowance payments.The weighted average spread for special allowance payments to the 91-day Treasury bill rate was 3.10% as of the statistical disclosure date. The weighted average spread for special allowance payments to the one-month LIBOR rate was 2.64% as of the statistical disclosure date.See “Special Allowance Payments” in Appendix A to the preliminary remarketing memorandum. For these purposes, the 91-day Treasury bill rate is the weighted average per annum discount rate, expressed on a bond equivalent basis and applied on a daily basis, for direct obligations of the United States with a maturity of thirteen weeks, as reported by the U.S. Department of the Treasury. 2003-7 A-2 DISTRIBUTION OF THE TRUST STUDENT LOANS BY BORROWER INTEREST RATES AS OF THE STATISTICAL DISCLOSURE DATE Interest Rates Number of Loans Aggregate Outstanding Principal Balance Percent of Pool by Outstanding Principal Balance Less than or equal to 3.00% 1 $ * 3.01% to 3.50% % 3.51% to 4.00% 4.01% to 4.50% 4.51% to 5.00% 5.01% to 5.50% 5.51% to 6.00% 6.01% to 6.50% 6.51% to 7.00% 7.01% to 7.50% 7.51% to 8.00% 8.01% to 8.50% Equal to or greater than 8.51% Total $ % *Represents a percentage greater than 0% but less than 0.05%. We determined the interest rates shown in the table above using the interest rates applicable to the trust student loans as of the statistical disclosure date.Because trust student loans with different interest rates are likely to be repaid at different rates, this information is not likely to remain applicable to the trust student loans after the statistical disclosure date.See Appendix A to the preliminary remarketing memorandum and “The Student Loan Pools – Sallie Mae’s Student Loan Financing Business” in the original prospectus. 2003-7 A-3 DISTRIBUTION OF THE TRUST STUDENT LOANS BY OUTSTANDING PRINCIPAL BALANCE PER BORROWER AS OF THE STATISTICAL DISCLOSURE DATE Range of Outstanding Principal Balance Number of Borrowers Aggregate Outstanding Principal Balance Percent of Pool by Outstanding Principal Balance Less than $5,000.00 $ % $
